 1
 2
 3
                                                                         JS-6
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   DANIEL DIAZ PEREZ,                     )   No. CV 18-3457 JFW (FFM)
12                                          )
                        Plaintiff,          )   JUDGMENT
13                                          )
                 v.                         )
14                                          )
     SUPERIOR COURT OF                      )
15   CALIFORNIA COUNTY OF                   )
     ORANGE, et al.,                        )
16                                          )
                        Defendants.         )
17                                          )

18         Pursuant to the Order Accepting Findings, Conclusions and Recommendations of
19   United States Magistrate Judge,
20         IT IS ADJUDGED that plaintiff take nothing by his Complaint and that this action
21   is dismissed without prejudice.
22
23   DATED: November 13, 2018
24
25
                                                       JOHN F. WALTER
26                                                   United States District Judge
27
28
